Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 1 of 26 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Kielande Destin,
                                          Case Number:
      Plaintiff,

      v.
                                          Ad Damnum: $9,000 + Fees & Costs
Source Receivables Management,
LLC, AND Experian Information
Solutions, Inc.,
                                                   JURY TRIAL DEMANDED
      Defendants.


                    COMPLAINT AND JURY TRIAL DEMAND

      COMES NOW the Plaintiff, Kielande Destin (“Ms. Destin”), by and

through her attorneys, Seraph Legal, P.A., and complains of the Defendants,

Source Receivables Management, LLC (“Source Receivables”), and Experian

Information Solutions, Inc. (“Experian”) (jointly, the “Defendants”), stating as

follows:

                         PRELIMINARY STATEMENT

      1.     This is an action brought by Ms. Destin against the Defendants for

violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), and

against Source Receivables for violations of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq. (“FDCPA”).




                                    Page 1 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 2 of 26 PageID 2




                         JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FCRA, 15 U.S.C. § 1681p,

the FDCPA, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331.

      3.     The Defendants are subject to the provisions of the FCRA and/or the

FDCPA, and to the jurisdiction of this Court pursuant to Fed. R. Civ. P. 4(k)(1)(A)

and Section 48.193, Florida Statutes.

      4.     Venue is proper in the Middle District of Florida, pursuant to 28

U.S.C. §1391(b)(2), because the events giving rise to this cause of action occurred

within this District.

                                        PARTIES

                                    Ms. Destin

      5.     Ms. Destin is a natural person residing in Lakeland, Polk County,

Florida, and a Consumer as defined by the FCRA, 15 U.S.C. § 1681a(c), and the

FDCPA, 15 U.S.C. § 1692a(3).

                                        Experian

      6.     Experian is an Ohio corporation with a primary business address of

475 Anton Blvd., Costa Mesa, CA 92626.

      7.     Experian is registered to conduct business in the State of Florida,

where its registered agent is CT Corporation System, 1200 South Pine Island Rd.,

Plantation, FL 33324.




                                    Page 2 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 3 of 26 PageID 3




         8.    Experian is a Consumer Credit Reporting Agency (“CRA”) within the

meaning of 15 U.S.C. § 1681a(f), in that, for monetary fees, it regularly engages in

the practice of assembling or evaluating consumer credit information on

consumers for the purpose of furnishing consumer reports to third parties, while

using means of interstate commerce, specifically the U.S. mail and internet, for the

purpose of preparing or furnishing consumer reports.

         9.    As a CRA, Experian is aware of its obligations under the FCRA.

                                 Source Receivables

         10.   Source Receivables is a North Carolina limited liability company with

a primary business address of 4615 Dundas Drive, Suite 102, Greensboro, NC

27407.

         11.   Source Receivables is registered to conduct business in the State of

Florida, where its registered agent is CT Corporation System, 1200 South Pine

Island Road, Plantation, FL 33324.

         12.   Source Receivables is a Debt Collector within the meaning of the

FDCPA, 15 U.S.C. § 1692a(6), in that it uses an instrumentality of commerce,

including postal mail and the internet, interstate and within the State of Florida,

for its business, the principal purpose of which is the collection of debts, and/or it

regularly collects or attempts to collect, directly or indirectly, debts owed or due

or asserted to be owed or due another.




                                     Page 3 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 4 of 26 PageID 4




       13.   Source Receivables is licensed as a Consumer Collection Agency

(“CCA”) by the Florida Office of Financial Regulation.

       14.   As a licensed CCA, Source Receivables knows, or should know, the

requirements of the FDCPA.

                           FACTUAL ALLEGATIONS

                                    The Debt

       15.   Sometime prior to November 2020, Ms. Destin allegedly incurred a

debt (the “Debt”) to Sprint Corporation (“Sprint”) for personal cellular phone

services.

       16.   The alleged Debt arose from services which were for family, personal,

or household purposes, and therefore meets the definitions of Debt under the

FDCPA, 15 U.S.C. §1692a(5).

       17.   Around November 2020, Sprint assigned, or otherwise transferred the

Debt    to   Receivables   Performance     Management,      LLC    (“Receivables

Performance”), a Washington-based debt collector.

       18.   In January 2021, Receivables Performance began reporting the Debt,

monthly, to the major CRAs, including, Experian.

                        Ms. Destin’s Dispute of the Debt

       19.   On or around May 3, 2021, Ms. Destin requested and obtained a copy

of her consumer credit disclosure from Experian. SEE PLAINTIFF’S EXHIBIT A.




                                   Page 4 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 5 of 26 PageID 5




      20.     Ms. Destin saw the Receivables Performance tradeline reporting to

her credit, and on that day, she disputed Receivables Performance’s report of the

account.

      21.     Experian, upon receipt of Ms. Destin’s dispute, sent Receivables

Performance an Automated Consumer Dispute Verification Request (“ACDV”) form

through an online platform known as e-OSCAR and asked Receivables

Performance to make a reasonable investigation into the dispute.

      22.     Receivables Performance thus knew that Ms. Destin disputed the

Debt, at least as early as May 3, 2021.

      23.     Receivables Performance responded to the ACDV, stating that the

accuracy of the reported information could not be verified and thus requested that

Experian delete its tradeline.

      24.     Experian sent Ms. Destin results of its dispute investigation on or

around May 24, 2021, affirming the disputed information concerning the

purported Debt had been deleted. SEE PLAINTIFF’S EXHIBIT B.

      25.     A debt collector who becomes aware that a debt is disputed is

required to include notice of dispute in all subsequent communications in

connection with the collection of that debt. See 15 U.S.C. § 1692e(8).

            Disputed, Deleted Debt Re-Reported by Source Receivables

      26.     On information and belief, Receivables Performance thereafter

returned the Debt to Sprint, noting that Ms. Destin disputed the account.


                                     Page 5 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 6 of 26 PageID 6




      27.   In May 2021, Sprint assigned the Debt to another debt collector –

Source Receivables.

      28.   On information and belief, Sprint informed Source Receivables of Ms.

Destin’s existing dispute.

      29.   In July 2021, Source Receivables began reporting the Debt to Experian.

SEE PLAINTIFF’S EXHIBIT C.

      30.   Source Receivables reported the same balance, account status, date of

first delinquency, original creditor, and ECOA code as Receivables Performance

had reported.

      31.   Notable differences in the reported data included the purported

“Date opened,” the “Date of status” (i.e., the date of the account being considered

“in collection”), and when the Debt was “First reported.” Id.

      32.   Despite the fact that Experian had just removed the identical

information from Ms. Destin’s credit file less than two months prior, Experian

accepted the report from Source Receivables without question and re-inserted the

derogatory information into Ms. Destin’s credit file.

      33.   Source Receivables also failed to indicate that the Debt was disputed

in its report to Experian concerning the Debt. Id.

      34.   Thus, the Source Receivables tradeline appeared on Ms. Destin’s

credit report as a “non-disputed” debt.




                                    Page 6 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 7 of 26 PageID 7




      35.    Source Receivables is a large debt collector and receives a

considerable number of disputes concerning debts it reports to CRAs. Source

Receivables knew, when it received a portfolio of charged-off debts for collection

from Sprint in May 2021, which included Ms. Destin’s purported Debt, that it was

not the first collection agency to be assigned the account, and that other debt

collectors had previously attempted to collect the Debt.

      36.    Source Receivables thus knew—or reasonably should have known –

a considerable number of the accounts it received from Sprint had been previously

disputed and had to be reported as such.

      37.    On information and belief, Source Receivables has no policies in place

to ask creditors, like Sprint, who place debts for collection with it, whether the

creditor was aware of any prior disputes by the relevant consumers.

      38.    Assuming, arguendo, that Sprint failed to disclose to Source

Receivables that the Debt was disputed, reliance on an original creditor’s

erroneous records is not a defense to an FDCPA action. See Owen v. I.C. Sys., Inc.,

629 F.3d 1263, 1270 (11th Cir. 2011) (holding that debt collectors remain liable even

when violations are not knowing or intentional).

      39.    Source Receivables’ failure to disclose that the Debt was disputed

materially damaged Ms. Destin’s credit scores.

      40.    The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact because the failure to disclose this information affects credit


                                     Page 7 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 8 of 26 PageID 8




scores, meaning Ms. Destin suffered “a real risk of financial harm caused by an

inaccurate credit rating.” Evans v. Portfolio Recovery Associates, 889 F. 3d 337, 345

(7th Cir 2018).

                  Source Receivables Reports False Data to CRAs

        41.   Source Receivables’ report to Experian indicated a “Date of status” of

May 2021. SEE PLAINTIFF’S EXHIBIT C.

        42.   The “Date of status” of a collection account indicates the date an

account was first designated to be “in collection.” Cf. Baker v. Capital One Bank, No.

CV 04–1192 PHX–NVW, 2006 WL 2523440, at *4–*5 (D.Ariz. Aug. 29, 2006).

        43.   Thus, Source Receivables’ report falsely implies that the account was

first referred for collection in May 2021, even though the true date was November

2020.

        44.   The “Date of status” is a key point of data evaluated by many versions

of FICO® credit scores, including FICO Model 2, used by Experian for mortgage

evaluations. The more recent the “Date of status,” the more adverse the

information is factored against the consumer. See Toliver v. Experian Info. Solutions,

Inc., 973 F. Supp. 2d 707 (S.D. Tex. 2013).

        45.   Further, “(a) reasonable jury could find that the ‘Date of status’ entry

was “misleading in such a way and to such an extent that it can be expected to

adversely affect credit decisions.” Id. (quoting Sepulvado v. CSC Credit Services, Inc.,

158 F.3d 890 (5th Cir. 1998)).


                                      Page 8 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 9 of 26 PageID 9




      46.    Experian was aware from Receivables Performance’s prior reporting

that the May 2021 “Date of status” for the Debt was not accurate, as the Debt had

been reported with a status of “in collection” at least since November 2020.

      47.    Experian nonetheless accepted Source Receivables’ reporting without

question, re-incorporated the account into Ms. Destin’s data file, and included the

tradeline in reports sold concerning her.

      48.    Source Receivables also reported to Experian that the account was

“First reported” in July 2021, when it had been reported since at least January 2021,

and likely earlier. PLAINTIFF’S EXHIBIT C.

                Source Receivables Reports False ‘Date Opened”

      49.    Source Receivables reported to Experian that the Sprint account had

a “Date opened” of May 2021. Id.

      50.    Source Receivables’ reported information is false. Ms. Destin opened

an account with Sprint around 2018.

      51.    Experian was aware that Source Receivables’ reported information

was false, since the account had been reported to Experian prior to the date it was

now being reported as “opened.”

      52.    A reasonable and prudent reader of Ms. Destin’s credit report would

infer that an account indicating a balance owed to Sprint reflecting a “Date

opened” of May 2021 means – as the plain language implies – the account was

opened with Sprint in May 2021. Toliver, 973 F. Supp. 2d 707, 721 (“Here, there is


                                    Page 9 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 10 of 26 PageID 10




no language to indicate that ‘Date opened’ means anything other than the date

that the consumer opened the account, as it does for the majority of accounts on

(Plaintiff’s) credit report…. (A) reasonable jury could find that the “Date opened”

entry was misleading in such a way and to such an extent that it can be expected

to adversely affect credit decisions.”) (Internal quotations omitted).

      53.    To the extent that Source Receivables may have been relying upon

Metro 2 guidelines promulgated by the Consumer Data Industry Association

when determining how to report the “Date opened,” “Date of status” and date

“First reported,” such guidelines are voluntary and hold no authority of law. See,

e.g., Dash v. Midland Funding LLC, Case No: 8:16-cv-2128-T-36AAS (M.D. Fla. Mar.

3, 2017) quoting Mestayer v. Experian Info. Sols., Inc, 15-CV-03645-EMC, 2016 WL

631980, at *4 (N.D. Cal. Feb. 17, 2016) (“[Plaintiff] has failed to point to any

authority indicating that a failure to comply with an industry standard is a failure

to comply with the law.”)

      54.    The FCRA requires anyone, including Source Receivables, to not

furnish data to a CRA unless it is accurate and verifiable.

      55.    Source Receivables knew, when making its report to Experian, that

the Debt was not founded on an account “opened” in May 2021 and did not have

a legitimate “Date of status” of May 2021.

      56.    Had Source Receivables reported the account correctly, with a true

“Date of status” and “Date opened, Experian and the other nationwide CRAs


                                    Page 10 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 11 of 26 PageID 11




would still have accepted the report and published it, albeit with accurate, instead

of false, data.

       57.    Indeed, one of the primary reasons creditors frequently rotate debts

from agency-to-agency is to exploit this very “loophole” in the CRAs reporting

system. Creditors like Sprint are fully aware that due to the recent proliferation of

free credit-monitoring programs which advertise their services heavily (e.g.,

CreditKarma.com), consumers are much more aware of their credit reports and

scores than they were even five years ago.

       58.    Thus, a creditor who assigns a debt for collection only once is placed

at a significant disadvantage over a creditor who assigns the same debt for

collection to agency after agency, since each new placement of the debt creates an

opportunity for the agency to re-report the debt as “new” and cause a significant

drop to a consumer’s credit score.

       59.    Sprint does not sue consumers for purported unpaid cell phone bills

of the dollar amount claimed owed by Ms. Destin. Rather, it relies almost

exclusively on hiring third-party agencies, like Receivables Performance and

Source Receivables, who, in turn, utilize credit reporting as their main tool to

collect these debts from consumers.

       60.    If Sprint were to place the debt for collection a single time, it would

be reported as “new” once, causing a single instance of a consumer being notified




                                     Page 11 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 12 of 26 PageID 12




by smartphone apps like CreditKarma.com that “new” negative history had hit

their report, along with a corresponding credit score drop.

      61.    But, since Sprint rotates debts from agency-to-agency frequently, it

has multiple opportunities to have its agents report the account as “new” to the

CRAs and create multiple alerts from smartphone apps like CreditKarma.com that

ostensibly “new” negative history had been added to their report.

      62.    This allows creditors like Sprint, along with their third-party

contingency agencies, like Source Receivables, to collect a greater percentage of

debts in any given debt portfolio.

      63.    Indeed, a debt buyer who does not exploit this loophole almost

certainly collects less of its investment back, since negative credit reporting is

virtually the only leverage Sprint and its agents have over a consumer.

      64.    Metro 2 Guidelines were developed more than 12 years ago, when

rotation of debt from agency-to-agency was rare. The Metro 2 Guidelines did not

contemplate the possibility that the same debt could be placed for collection more

than one time.

      65.    Source Receivables was fully aware when it made its reports to

Experian and the other CRAs that the information it was reporting was not true.

Source Receivables intentionally chose to report information in a false manner –

and a manner in which it knew would cause unfair, unwarranted damage to Ms.

Destin’s credit scores.


                                     Page 12 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 13 of 26 PageID 13




      66.    Indeed, Sprint’s re-placement of the debt from Receivables

Performance to Source Receivables was an intentional act and part of a broader

general policy, calculated in large part to cause additional damage to the credit

scores of consumers like Ms. Destin.

      67.    Source Receivables was under no obligation to report the account as

opened in 2021 with a 2021 date of status. Source Receivables knew that reporting

information in this fashion required communication of information known to be

false to third parties.

      68.    Source Receivables did not risk violating the FDCPA by not following

Metro 2 Guidelines. See Dash.

      69.    Indeed, the debt collection industry has made this very argument in

various federal courts on multiple occasions. See Davenport v. Capio Partners, Case

No. 20-cv-01700 (M.D. Pa. 2021) (Debt collector’s motion to dismiss consumer’s

FDCPA claim concerning debt collector’s credit reporting violated Metro 2

Guidelines granted; court held that “industry standards for consumer data are not

the law of the land.”)

      70.    Conversely, following Metro 2 Guidelines does not inoculate Source

Receivables from liability under the FDCPA.

            Source Receivables Verifies Inaccurate Data as ‘Accurate’

      71.    In July 2021, upon being notified of a “new” collection reporting, Ms.

Destin disputed the Source Receivables tradeline to Experian, stating the account


                                   Page 13 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 14 of 26 PageID 14




had been previously disputed and deleted and that the date of account opening

was falsely reported.

      72.    Experian’s dispute resolution systems are almost completely

automated.

      73.    Experian’s automated systems initiated an ACDV which was

delivered to Source Receivables through e-OSCAR.

      74.    Source Receivables responded to the ACDV, certifying to Experian

that its information was accurate and required no update, change, or modification,

other than to update the account to reflect as “disputed.”

      75.    If a data furnisher like Source Receivables decides to report disputed

information as verified, “the question of whether the furnisher behaved

reasonably will turn on whether the furnisher acquired sufficient evidence to

support the conclusion that the information was true.” Hinkle v. Midland Credit

Mgmt., Inc., 827 F.3d 1295 (11th Cir. 2016).

      76.    Zero evidence exists to support the conclusion that the Sprint account

was opened in May 2021 – as is plainly obvious as it had been reported to Experian

in January 2021. As such, Source Receivables could not have possibly obtained any

evidence to support its reports being accurate.

      77.    Experian also failed to make a reasonable investigation into Ms.

Destin’s dispute.




                                    Page 14 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 15 of 26 PageID 15




      78.    Upon receipt of the ACDV response, Experian utilized an automated

system which made rudimentary checks of tradeline data between what Source

Receivables had reported and the data contained in Experian’s own file on Ms.

Destin, e.g., her name, address, date of birth, and Social Security number.

      79.    Experian had ample evidence at its disposal which indicated the

account had not been “First reported” in July 2021. See Toliver, 973 F. Supp. 2d at

731 (“the ‘First reported’ entry is meant to reflect the date that the creditor first

reported the account to Experian. Experian should know this date.”)

      80.    Further, Experian knew, or should have known, that the account was

not “opened” in May 2021 nor was the “Date of status” in May 2021.

      81.    For at least the last 35 years, courts in this district have recognized

that a CRA cannot rely upon its data furnisher exclusively, when the consumer

disputes the accuracy of the furnisher’s version of events and provides evidence

to the contrary. The CRA must make some independent investigation of its own.

“Merely reporting whatever information the creditor furnished was not

reasonable, especially where the defendant knew of the impending dispute

between the [consumer] and [data furnisher].” Swoager v. Credit Bureau of Greater

St. Petersburg, 608 F. Supp. 972 (M.D.Fla.1985).

             Experian’s Failure to Maintain Reasonable Procedures

      82.    Pursuant to 15 U.S.C. § 1681i(a)(5)(C), Experian was required to

“maintain reasonable procedures designed to prevent the reappearance in a


                                    Page 15 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 16 of 26 PageID 16




consumer’s file, and in consumer reports on the consumer, of information that is

deleted....”

      83.      Source Receivables reported information which had previously been

deleted in response to a dispute from Ms. Destin, changing only the “Date

opened,” “Date of status,” and the date “First reported,” but leaving all other

information unchanged.

      84.      On information and belief, Experian’s systems are programmed to

consider information about an identically reported debt to be “different” so long

as the debt collector reporting the debt is a different entity.

      85.      However, the fact that a different debt collector is reporting a

particular debt does nothing to change the underlying data being reported.

      86.      Had Experian used reasonable procedures, its systems would have

flagged the previously deleted data and blocked it from being reinserted.

      87.      Additionally, on information and belief, Experian did not verify that

the Receivables Performance tradeline which it had previously deleted could now

be verified as accurate, contrary to the requirements of 15 U.S.C. § 1681i(a)(5)(B)(i).

      88.      Even assuming, arguendo, that Experian had obtained the FCRA-

mandated verification of accuracy to reinsert the Source Receivables tradeline into

Ms. Destin’s reports, it would still be inherently unreasonable to include

information from a furnisher of data when that same information had been deleted




                                     Page 16 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 17 of 26 PageID 17




in response to an ACDV, indicating that the information could not be confirmed

as accurate.

      89.      Experian also failed to mail written notices to Ms. Destin stating that

it was reinserting previously deleted information, disclosing the business name

and address of the furnisher of information making such verification, and

explaining to Ms. Destin that she has the right to add a statement disputing the

accuracy of the supposed Debt.

      90.      As a result of Experian’s actions, disputed, unverifiable, previously

deleted information was reinserted into Ms. Destin’s credit reports, without the

legally required notice of dispute.

      91.      Experian also maintains no procedures to ensure accounts are

reported with accurate “Date opened” and “Date of status” data.

      92.      To the contrary, Experian encourages its furnishers of data to report

information using Metro 2 Guidelines—guidelines Experian itself was involved in

establishing, along with Equifax and Trans Union – even though these guidelines

are woefully antiquated and result in reporting which is far from accurate.

      93.      Experian has been sued in the past for reinserting previously deleted

accounts without notice to the consumer and is thus aware that its procedures

frequently result in the inclusion of previously deleted, disputed accounts,

without verification or notice to the consumer.




                                      Page 17 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 18 of 26 PageID 18




      94.    Experian’s knowing and repeated conduct warrants an award of

punitive damages. See, e.g., Younger v. Experian Info. Sols., Inc., Case No.: 2:15-cv-

00952-SGC, at *30 (N.D. Ala. Mar. 21, 2019) (awarding punitive damages against

Experian for its repeated, willful violations of the FCRA).

      95.    As a result of the Defendants’ actions, Ms. Destin has suffered lost

financial opportunities, lower credit scores, significant emotional distress, and

aggravation.

      96.    Ms. Destin has hired the aforementioned law firm to represent her in

this matter and has assigned her right to fees and costs to such firm.


                               COUNT I
                    VIOLATIONS OF THE FCRA - Experian

      97.    Ms. Destin adopts and incorporates paragraphs 1 – 96 as if fully stated

herein.

      98.    Experian violated 15 U.S.C. § 1681e(b) when it failed to follow

reasonable procedures to assure maximum possible accuracy by including false

and inaccurate information in Ms. Destin’s credit reports, when it compiled and

produced reports indicating Ms. Destin owed the Sprint account. The Debt had

been disputed and deleted from Ms. Destin’s credit file in August, only to be re-

inserted without the legally required certification of accuracy and written notice

to Ms. Destin. Experian had no basis to believe the information was accurate when

reported by Source Receivables.


                                    Page 18 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 19 of 26 PageID 19




      99.    Experian violated 15 U.S.C. § 1681i(a)(1)(A) when it failed to conduct

a reasonable investigation regarding the Source Receivables tradeline disputed by Ms.

Destin. Experian blindly accepted information received from an automated ACDV

response as accurate and made no further investigation on its own, despite Experian

having more than sufficient data of its own (e.g., the prior Receivables Performance

report) to conclude the data reported by Source Receivables was not accurate and

required modification or deletion.

      100.   Experian violated 15 U.S.C. § 1681i(a)(5)(B)(i) when it failed to obtain

certification of accuracy of previously deleted information, specifically, the

disputed Receivables Performance tradeline, and reinserted this information into

Ms. Destin’s credit files without verification via the Source Receivables tradeline.

      101.   Experian violated 15 U.S.C. § 1681i(a)(5)(B)(ii) when it failed to

provide written notice that it was reinserting previously deleted information into

Ms. Destin’s credit file, when it reinserted the disputed Source Receivables

tradeline without notice to Ms. Destin.

      102.   Experian violated 15 U.S.C. § 1681i(a)(5)(B)(iii)(I) when it failed to

provide a written statement to Ms. Destin that it was reinserting previously

deleted information into her credit file, when it re-inserted the disputed Source

Receivables tradeline without notice to Ms. Destin.




                                     Page 19 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 20 of 26 PageID 20




          103.   Experian violated 15 U.S.C. § 1681i(a)(5)(B)(iii)(II) when it failed to

provide the business name and address of the entity associated with the

reinsertion of the previously deleted information.

          104.   Experian violated 15 U.S.C. § 1681i(a)(5)(B)(iii)(III) when it failed to

provide written notice to Ms. Destin that she had the right to add a statement of

dispute to her file regarding the reinserted tradeline.

          105.   Experian’s conduct was willful and intentional, or, alternately, was

done with a reckless disregard for a consumer’s rights under the FCRA to have

reports produced with maximum possible accuracy and to prevent the reinsertion

of previously deleted tradelines.

          106.   Experian’s policies could reasonably be foreseen to cause harm to Ms.

Destin.

          107.   Indeed, as a result of Experian’s conduct, Ms. Destin suffered damage

to her credit report and scores, as well as emotional distress in having to deal with

an account which she thought had been deleted as a result of her dispute.

          108.   As a result of its conduct, Experian is liable to Ms. Destin, pursuant to

the FCRA, for statutory damages of up to $1,000 for each occurrence, and other

relief.




                                        Page 20 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 21 of 26 PageID 21




      WHEREFORE, Ms. Destin respectfully requests this Honorable Court enter

judgment against Experian for:

      a.     The greater of statutory damages of $1,000 per incident (for a total of

             $7,000), pursuant to 15 U.S.C. § 1681n(a)(1)(A) or Ms. Destin’s actual

             damages and related economic and non-economic injuries pursuant

             to 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. § 1681o(a)(1);

      b.     Punitive damages for Experian’s willful and intentional acts;

      c.     Reasonable costs and attorneys’ fees pursuant to pursuant to 15 U.S.C.

             §1681n(a)(3) and/or 15 U.S.C. §1681o(a)(2); and,

      d.     Such other relief that this Court deems just and proper


                              COUNT II
               VIOLATIONS OF THE FCRA – Source Receivables

       109. Ms. Destin adopts and incorporates paragraphs 1 – 96 as if fully stated

 herein.

       110. Source Receivables violated 15 U.S.C. § 1681s-2(b) when it failed to

 update, modify, or correct its reports after receiving notice of dispute from

 Experian. Any reasonable investigation would have concluded that the data

 reported about the purported Sprint debt could not be verified as accurate since

 it reflected a “Date opened” of May 2021 and a “Date of status” of May 2021, when

 this was clearly not true.

       111. Source Receivables’ conduct was willful and intentional, or,


                                    Page 21 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 22 of 26 PageID 22




alternately, was done with a reckless disregard for its duties under the FCRA to

make reasonable investigations, and its policies could reasonably be foreseen to

cause harm to Ms. Destin.

          112. As a result of its conduct, Source Receivables is liable to Ms. Destin

pursuant to the FCRA for statutory damages of up to $1,000 for each occurrence,

and other relief.

      WHEREFORE, Ms. Destin respectfully requests that this Honorable Court

enter judgment against Source Receivables for:

      a.       The greater of statutory damages of $1,000 per incident or Ms.

               Destin’s actual damages, pursuant to 15 U.S.C. § 1681n(a)(1)(A);

      b.       Reasonable costs and attorneys’ fees pursuant to 15 U.S.C.

               §1681n(a)(3); and,

      c.       Such other relief that the Court deems just and proper.


                               COUNT III
                VIOLATIONS OF THE FDCPA – Source Receivables

      113.     Ms. Destin adopts and incorporates paragraphs 1 – 96 as if fully stated

herein.

      114.     Source Receivables violated 15 U.S.C. § 1692e and 1692e(10) when

Source Receivables made false and/or misleading representations in an attempt

to collect the Debt, when it reported the Debt to Experian, claiming: (a) the “Date

of status” of the Debt (e.g., the date which the account became a collection) was


                                     Page 22 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 23 of 26 PageID 23




May 2021, when it was November 2020 or earlier; (b) the account had been “First

reported” as of July 2021, when it had been reported since January 2021 or earlier;

(c) the “Date opened” was May 2021, when the Sprint account was opened in 2018;

and, (d) the Debt was not disputed, when it was disputed.

      115.   Source Receivables violated 15 U.S.C. § 1692e(2)(a) when Source

Receivables made false and misleading representations about the character,

amount and legal status of the Debt when it falsely claimed: (a) the “Date of status”

of the Debt (e.g., the date which the account became a collection) was May 2021,

when it was November 2020 or earlier; (b) the account had been “First reported”

as of July 2021, when it had been reported since January 2021 or earlier; (c) the

“Date opened” was May 2021, when the Sprint account was opened in 2018; and,

(d) the Debt was not disputed, when it was disputed.

      116.   Source Receivables violated 15 U.S.C. § 1692e(8) when Source

Receivables communicated credit information known to be false, specifically,

claiming: (a) the “Date of status” of the Debt (e.g., the date which the account

became a collection) was May 2021, when it was November 2020 or earlier; (b) the

account had been “First reported” as of July 2021, when it had been reported since

January 2021 or earlier; (c) the “Date opened” was May 2021, when the Sprint

account was opened in 2018; and, (d) the Debt was not disputed, when it was

disputed.




                                    Page 23 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 24 of 26 PageID 24




      117.   Source Receivables violated 15 U.S.C. § 1692e(8) when Source

Receivables communicated credit information which was known to be disputed,

or which should have been known to be disputed, without disclosure of dispute,

in its report to Experian in July 2021.

      118.   Source Receivables’ actions render it liable for the above-stated

violations of the FDCPA, and Ms. Destin is therefore entitled to statutory damages

up to $1,000.00 as well as other relief.

      119.   Source Receivables’ actions caused Ms. Destin to suffer damages to

her credit report and scores, as well as emotional distress in having to deal with

an account which she thought had been deleted as a result of her dispute.

      WHEREFORE, Ms. Destin respectfully requests this Honorable Court enter

judgment against Source Receivables for:

      a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C.

             §1692k(a)(2)(A);

      b.     Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

             1692k(a)(3); and,

      d.     Such other relief that this Court deems just and proper.




                                     Page 24 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 25 of 26 PageID 25




                            DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial on all issues so triable.

Respectfully submitted this July 23, 2021, by:

                                              SERAPH LEGAL, P.A.

                                              /s/ Brandon D. Morgan
                                              Brandon D. Morgan, Esq.
                                              Florida Bar Number: 1015954
                                              BMorgan@seraphlegal.com

                                              /s/ Thomas M. Bonan
                                              Thomas M. Bonan, Esq.
                                              Florida Bar Number: 118103
                                              TBonan@seraphlegal.com

                                              1614 N 19th Street
                                              Tampa, FL 33605
                                              Tel: 813-567-1230
                                              Fax: 855-500-0705
                                              Attorneys for Plaintiff




                                    Page 25 of 29
Case 8:21-cv-01797-SDM-TGW Document 1 Filed 07/23/21 Page 26 of 26 PageID 26




ATTACHED EXHIBIT LIST
A. Ms. Destin’s Experian Consumer Disclosure, May 3, 2021 – Receivables
   Performance Tradeline, Excerpt
B. Ms. Destin’s Experian Dispute Results, May 24, 2021, Deletion of Receivables
   Performance Tradeline
C. Ms. Destin’s Experian Consumer Disclosure, July 14, 2021 – Source
   Receivables Tradeline, Excerpt




                                 Page 26 of 29
